Case: 15-50724      Document: 00513474694         Page: 1    Date Filed: 04/21/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 15-50724
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          April 21, 2016
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

JESSE LEE POWELL, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:14-CR-1129


Before JOLLY, BENAVIDES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Jesse Lee Powell, Jr., appeals the within-guidelines sentence of 46
months in prison imposed following his guilty plea to being a felon in
possession of a firearm. Powell argues that his sentence is substantively
unreasonable because it is greater than necessary to achieve the goals of
sentencing. More specifically, he contends that his sentence is excessive given




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50724    Document: 00513474694    Page: 2   Date Filed: 04/21/2016


                                No. 15-50724

his exceptionally poor physical health and the fact that he committed the
offense as part of a plan to gather enough money to afford a kidney transplant.
      We need not decide whether the plain-error standard of review is
applicable here because Powell’s sentence can be affirmed even under an
abuse-of-discretion standard. See United States v. Rodriguez, 523 F.3d 519,
525 (5th Cir. 2008). Powell’s sentence falls within the properly-calculated
guidelines range, and it is thus afforded a rebuttable presumption of
reasonableness. United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
      Powell has not shown that his sentence does not account for a factor that
should receive significant weight, gives significant weight to an irrelevant or
improper factor, or reflects a clear error of judgment in balancing sentencing
factors. See Cooks, 589 F.3d at 186. His mere disagreement with the district
court’s determination that a 46-month sentence is appropriate is insufficient
to overcome the presumption of reasonableness afforded to his sentence. See
United States v. Alvarado, 691 F.3d 592, 597 (5th Cir. 2012).
      Accordingly, the judgment of the district court is AFFIRMED.




                                      2